Citation Nr: 1444757	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  11-26 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected painful left foot/tarsal tunnel syndrome (hereinafter, "left foot disorder').

2.  Entitlement to service connection for diabetes mellitus, type II.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected left foot disorder.

5.  Whether new and material evidence has been received to reopen a claim of service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to May 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in June 2010 and July 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in March 2014.  A transcript of this hearing is of record.

For the reasons detailed below, the Board finds that new and material evidence has been received to reopen the right ankle claim.  However, as addressed in the REMAND portion of the decision below, the Board also finds that further development is required regarding the underlying service connection claim, as well as the diabetes and left foot claims.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has hypertension that was incurred in or otherwise the result of his active service.

2.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has a low back disorder that was incurred in or otherwise the result of his active service, or as secondary to a service-connected disability.

3.  Service connection was previously denied for a right ankle disorder by an October 2006 rating decision.  The Veteran was informed of this decision, including his right to appeal, and did not appeal.

4.  The evidence received since the last prior denial of service connection for a right ankle disorder was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for a grant of service connection for a low back disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

3.  New and material evidence having been received to reopen the claim of entitlement to service connection for a right ankle disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

In this case, as detailed below, the Board finds that new and material evidence has been received to reopen the Veteran's right ankle claim.  Therefore, no further discussion of VA's duties to notify and assist are warranted with respect to this aspect of his appeal.  Additionally, the underlying claim of service connection for the right ankle, as well as the diabetes and left foot claims, are addressed in the REMAND portion of the decision below.

With respect to the other appellate claims, the United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in February 2013, which is clearly prior to the July 2013 rating decision that initially adjudicated the hypertension and low back claims.  This letter, in pertinent part, informed the Veteran of what was necessary to substantiate these claims, what information and evidence he must submit, what information and evidence will be obtained by VA, as well as the information and evidence used by VA to determine disability rating(s) and effective date(s) should service connection be established.

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied with respect to the hypertension and low back claims.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the March 2014 Board hearing.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence which relates the etiology of his hypertension or low back disorder to service or as secondary to a service-connected disability.  Moreover, he was accorded VA medical examinations in May 2012 and February 2014 which, as detailed below, included opinions that addressed the etiology of the claimed hypertension and low back disorder.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  As these opinions were based upon an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds they are supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of these VA examiners, and the Veteran has not otherwise identified any prejudice therein.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied regarding these claims.

With respect to the aforementioned March 2014 hearing, the Board is cognizant of the holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ accurately noted the nature of the appellate claims, and asked questions to clarify the Veteran's contentions and treatment history.  Moreover, the Veteran, through his testimony and other statements of record, has demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  



Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be established for certain chronic diseases that are present to a compensable degree within the first post-service year including hypertension.  See 38 C.F.R. §§ 3.307, 3.309(a).  

Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Veteran has indicated that his hypertension and low back problems originated during his active service.  He has also indicated that his low back problems developed secondary to his service-connected left foot disorder.

Initially, the Board notes that, for VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  As such, specific medical testing is required to determine if a person has hypertension.  Therefore, competent medical evidence is required to diagnose this disability and determine the etiology thereof.

Regarding the low back, the Board acknowledges that the Veteran is competent, as a lay person, to report visible symptoms such as back pain.  However, whether such complaints are indicative of an acute or chronic disability is the type of issue that requires competent medical evidence.  This is consistent with the fact the Court has previously held that pain, alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, appeal dismissed in part sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (Dismissing challenge to the issue whether pain, alone, can be considered a disability).  The Board is cognizant of the recent holding in Joyner v. McDonald, 2013-7126 (Fed. Cir. Sept. 12, 2014), where the Federal Circuit found the Court "erred in concluding that pain cannot evidence a qualifying chronic disability under § 1117."  However, that case only explicitly applies to circumstances in which 38 U.S.C.A. § 1117, and its implementing regulations of 38 C.F.R. § 3.317, are applicable.  Under these statutory and regulatory provision, a claimant who served in the Southwest Asia theater of operations during the Persian Gulf War may be service connected for an undiagnosed illness manifested by pain.  The Veteran did not have service in the Southwest Asia theater of operations during the Persian Gulf War.  As such, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable to this case.

The Board further notes, as detailed below, there was no indication of any recurrent low back problems in his service treatment records or for years thereafter.  Additionally, to the extent he contends he has a low back disorder secondary to his service-connected left foot disorder, the Board observes that the affect one disability has upon another involves complex medical issues that requires competent medical evidence to resolve.  This finding is supported by Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) in which the Federal Circuit held in the context of a claimant contending secondary service connection that the claimant's own conclusory generalized statement that his service illness caused his present medical problems was not enough to entitle him to a medical examination.  If such a contention is not sufficient to warrant a medical examination, it is clear that it is not sufficient to warrant a grant of service connection.

In view of the foregoing, the Board concludes competent medical evidence is also required to resolve the low back claim.

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board also observes that there are no entries indicative of low back problems in the Veteran's service treatment records.  In regard to the hypertension, the Board acknowledges that service treatment records show elevated blood pressure readings of 150/94 (systolic/diastolic) and 132/98 in October 1985; and 160/70 in October 1987.  However, other service treatment records do not indicate such elevated readings.  For example, his blood pressure was noted as 142/84 on his June 1984 enlistment examination; 133/85 in August 1985; and 110/88 in December 1986.  As such, it does not appear his diastolic pressure was predominantly 90 or greater during this period, nor was systolic pressure predominantly 160 or greater.  Moreover, the post-service medical records do not indicate treatment for low back pain or hypertension until years after his separation from service.

Inasmuch as there is no indication in the post-service medical records of the claimed disabilities until years after separation from service, the Veteran is clearly not entitled to a grant of service connection on a presumptive basis for a chronic disability manifested to a compensable degree within the first post-service year.  Further, the Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

The Board also observes that while post-service medical records show treatment for complaints of backache and low back pain, it is not clear that a chronic low back disorder has been diagnosed.  In fact, the May 2012 VA spine examination explicitly indicated the Veteran did not now have nor has he ever been diagnosed with a thoracolumbar spine (back) condition.  Additionally, it was noted that imaging studies had been conducted of the thoracolumbar spine, and that there was no evidence of arthritis or vertebral fracture.  Moreover, the examiner opined that the claimed low back condition was less likely than not (less than 50 percent probability) proximately due to or the result of the service-connected condition.  In support of this opinion, the examiner stated the Veteran had no pathology related to his back.  The examiner acknowledged that VA records showed he was seen in May 2011 for a minor backache with normal X-rays.  Since he had no symptoms or physical findings of tarsal tunnel on that examination, the examiner found this would have no secondary influence or aggravating factors related to the back.  

With respect to the hypertension claim, the February 2014 VA medical examination found it was less likely than not the Veteran's hypertension was incurred in or caused by an in-service injury, event or illness.  The examiner stated the Veteran had a borderline blood pressure reading of 142/84 on his enlistment examination, and that systolic blood pressure greater than 140 is consistent with hypertension.  The examiner also noted that the Veteran had some elevated blood pressure readings during service and summarized those readings, but stated there was no evidence of he had any worsening of his blood pressure during the military, and there was no evidence of continuity of elevated blood pressure after the military.  Further, the examiner noted that records from 1992 to 2001 vary from normotensive to hypertensive, the Veteran was not started on blood pressure medication during this time period, and had denied a history of hypertension in 1992.  VA treatment records from 2005 to 2010 showed the Veteran did not have hypertensive blood pressure readings, and he was diagnosed with hypertension in 2012.  The examiner also provided a list of possible explanations for the Veteran's elevated blood pressures during military service.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Board has already determined that these VA examiners are presumed qualified to render competent medical opinion(s), and were familiar with the Veteran's medical history from review of his VA claims folder.  Further, the examination reports themselves accurately summarized pertinent findings in his medical history.  None of the aforementioned opinions were expressed in speculative or equivocal language.  Moreover, these opinions were supported by stated rationale with reference to either the documented medical history and/or known medical principles.  The Board also reiterates that no competent medical opinion is of record which explicitly refutes the opinions of these VA examiners.  Consequently, the Board concludes these opinions are adequate, persuasive, and entitled to significant probative value in adjudicating the hypertension and low back claims.

For these reasons, the Board finds the preponderance of the competent medical and other evidence of record is against finding the Veteran currently has diabetes mellitus, hypertension, and/or a chronic low back disorder as a result of his active service or as secondary to a service-connected disability.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to these claims must be denied.

New and Material Evidence

Service connection was previously denied for a right ankle disorder by an October 2006 rating decision.  The Veteran was informed of this decision, including his right to appeal, and did not appeal.  Further, no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the October 2006 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.  

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The evidence of record at the time of the October 2006 rating decision included statements from the Veteran, his service treatment records, and post-service medical records which cover a period through 2006.  In pertinent part, the Board observes that service treatment records dated in August 1986 include complaints of bilateral foot pain.  Further, the Board observes that the post-service medical records at that time did not appear to show a chronic right ankle disorder, and that the claim was denied in October 2006 at least in part on that basis.  However, the medical records added since that decision do show such a disability, to include a May 2010 VA examination which diagnosed bilateral ankle tendonitis.

The Veteran also provided testimony in March 2014 detailing recurrent right ankle problems beginning with his active service, as well as contentions that his claimed right ankle disorder is secondary to his service-connected left foot disorder.  This testimony provides additional details that were not noted at the time of the last prior denial, and/or a theory of entitlement that was not addressed at that time.  Further, evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In view of the foregoing, the Board finds that the evidence received since the last prior denial of service connection for a right ankle disorder was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  As such, new and material evidence has been received in accord with 38 C.F.R. § 3.156(a), and it is reopened.

Adjudication of the Veteran's right ankle claim does not end with the determination that new and material evidence has been received.  The Board must now address the merits of the underlying service connection claim.  In the adjudication that follows, the presumption that the evidence received to reopen is true without regard to the other evidence of record no longer applies.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required in order to resolve the right ankle claim and comply with VA's duty to assist.


ORDER

Service connection for hypertension is denied.

Service connection for a low back disorder, to include as secondary to service-connected left foot disorder, is denied.

New and material evidence having been received to reopen the claim of entitlement to service connection for a right ankle disorder, the claim is reopened.  To this extent only the benefit sought on appeal is allowed.


REMAND

The Board observes that the Veteran has been accorded VA medical examinations of his service-connected left foot disorder in April 2010 and March 2013.  However, at his March 2014 hearing, the Veteran indicated his left foot had increased in severity since the most recent examination.

When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Consequently, the Board concludes that contemporaneous VA examinations are needed in order to make an informed decision regarding the Veteran's current level of functional impairment and adequately evaluate his current level of disability for his service-connected left foot disorder.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995).  

In regard to the right ankle claim, as noted above the Veteran has contended this disability developed either at the same time as his service-connected left foot disorder, or as secondary to the left foot disorder.  Similarly, the Board notes the Veteran testified that diabetes mellitus originated during his active service, and that he was tested for these conditions.  However, he has acknowledged he did not know the results of the diabetes testing, and was not actually treated for this condition until after his separation from service.  Nevertheless, service treatment records dated in May 1985 note the Veteran reported he had a blood test in town which showed diabetes.  As such, there is evidence supporting his contention he was tested for the condition during service.  The Board finds that competent medical evidence is required to resolve this matter.  Accordingly, a remand is also required for a competent medical examination and opinion for the right ankle and diabetes mellitus claims.  See McLendon, supra; Colvin, supra.

The Board also observes, with respect to the diabetes mellitus claim, that the record reflects the Veteran had service at Camp Lejeune, North Carolina, during his period of active duty to include as evidenced by the May 1985 service treatment record which he reported a blood test showed diabetes.  Veterans Benefits Administration  (VBA) Fast Letter No. 11-03 and its revisions note that, from August 1953 through December 1987, persons residing or working at the U.S. Marine Corps Base Camp Lejeune, North Carolina were potentially exposed to drinking water contaminated with volatile organic compounds.  Further, this Fast Letter, and its revisions, sets forth guidance for a VA agency of original jurisdiction as to the processing of claim in which it is alleged that disability is due to contaminated drinking water at Camp Lejeune.  The Board acknowledges that the Veteran has not contended his diabetes was due to contaminated drinking water from when he was at Camp Lejeune.  However, it is not clear if he knew of this fact.  Moreover, as he was at Camp Lejeune during the pertinent time period, and a remand is already required for the diabetes claim, the Board finds that the processing requirements for claims based upon such exposure should be followed below.

Accordingly, the case is REMANDED for the following action:

1.  Follow all current development procedures for the development of the diabetes claim due to contaminated drinking water at Camp Lejeune, to include but not limited to VA Fast Letter 11-03.

2.  Request the names and addresses of all medical care providers who have treated the Veteran for his left foot, right ankle, and diabetes since July 2013.  After securing any necessary release, obtain those records not on file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service right ankle and/or diabetes symptomatology; as well as the nature, extent and severity of his left foot symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of his service-connected left foot disorder, as well as the nature and etiology of his claimed right ankle disorder.  The claims folder should be made available to the examiner for review before the examination.

Regarding the left foot, the examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Such comments should include whether there is additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.

With respect to the right ankle claim, for any such disability found on examination the examiner should express an opinion as to whether it is at least as likely as not it was incurred in or otherwise the result of the Veteran's active service.  If the examiner determines the right ankle disorder is not directly related to service, he or she should express an opinion as to whether it is at least as likely as not it was caused or aggravated by the service-connected left foot disorder.  By aggravation, the Board means a permanent increase in severity that is beyond natural progression.

A complete rationale for any opinion expressed should be provided.  If the examiner is unable to offer an opinion without resort to speculation, that conclusion should be explained, including whether there is additional evidence that could enable an opinion to be provided without speculation or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  The Veteran should also be accorded an examination to evaluate the nature and etiology of his claimed diabetes.  The claims folder should be made available to the examiner for review before the examination.

Following evaluation of the Veteran, the examiner should express an opinion as to whether it is at least as likely as not he currently has diabetes mellitus that was incurred in or otherwise the result of his active service.  

A complete rationale for any opinion expressed should be provided.  Further, the opinion should reflect consideration of the May 1985 service treatment record in which the Veteran reported a blood test showed he had diabetes, as well as exposure to contaminated drinking water while stationed at Camp Lejeune.

6.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since these claims were last adjudicated below, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


